Citation Nr: 0510666	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right (major) shoulder dislocation with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran has active military service from January 1969 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
osteoarthritis, right (major) shoulder, and assigned a 10 
percent evaluation effective from August 27, 2001 (date of 
claim).  A subsequent rating decision in June 2002 
recharacterized the disability as residuals of right shoulder 
dislocation with arthritis and continued the 10 percent 
evaluation.  


FINDINGS OF FACT

1.  The appellant is right hand dominant.

2.  Throughout the rating period on appeal, the veteran's 
right shoulder disability has been manifested by complaints 
of pain and chronic stiffness, productive of limitation of 
motion, and crepitus throughout the entire range of motion.  


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for right (major) shoulder 
dislocation with arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5203 - 5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In the present case, the increased rating issue on appeal 
stems from a notice of disagreement with the May 2002 rating 
decision, which granted service connection for 
osteoarthritis, right (major) shoulder.  If, in response to 
notice of a decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  The record reflects that 
the veteran was issued § 5103 notice as to the claim for 
service connection for a right shoulder disability in April 
2002.  Hence, the exclusion from § 5103 duty to notify, 
outlined in VAOPGCPREC 8-2003, as noted above, is applicable.  

Duty to assist

The appellant's claims file contains service medical records, 
VA outpatient treatment records to include VA examinations, 
and private medical records.  The Agency of Original 
Jurisdiction corresponded with the veteran to obtain records 
from non-VA sources.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the claim addressed in 
this decision.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  

I.  Applicable Law 

Disability evaluations-in general

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

II.  Factual background

In pertinent part, private treatment records from the 
Annapolis Family Clinic and Dr. T. A., for the period from 
August 2000 to February 2003, show that, in August 2001, the 
veteran complained of frequent right shoulder pain.  He 
reported a history of dislocation of the right shoulder while 
in the military.  Since separating from service, he recalled 
two or more episodes of right shoulder dislocations.  He now 
experienced pain when trying to raise his arm over his head.  
Examination of the right shoulder revealed a great range of 
motion laterally but there was significant limitation when 
trying to raise the arm over the head.  He could not pass 
over 180 degrees.  The assessment was either bursitis or 
osteoarthritis of the right shoulder.  He was given an 
injection of steroids, a total of 1cc of 1% Lidocaine mixed 
with 1cc of Kenalog 40 mg per cc.  The veteran was told that 
it would be repeated up to 4 times with intervals no shorter 
than every 3 months.  Vioxx was started. 

In early September 2001, the veteran returned with complaints 
of right shoulder pain.  Dr. T. A. sent the veteran for x-
rays that showed minimal osteoarthrosis of the right 
shoulder.  A November 2001 entry shows that on inspection of 
the right shoulder there was a tender point between the 
clavicle and the humeral joint.  The joint was injected with 
Kenalog 40 mg mixed with Lidocaine 1%.  The veteran was also 
given Vioxx.  The veteran's right shoulder was re-injected in 
February 2002 for complaints of pain.  Two undated treatment 
records show nurses assessments that read, "needs 
injection."  One of these undated records shows that the 
veteran was medicating with OxyContin, percocet, Celebrex, 
Paxil, and Soma.  On examination, he had limited range of 
motion.  He also received a steroid injection into the right 
shoulder.  In relevant part, one diagnosis was osteoarthritis 
of the right shoulder.  Other records from the Annapolis 
Family Clinic for this period show re-injection of the right 
shoulder in December 2002.  

In brief, the report of the June 2002 VA joints examination 
shows the C-file was reviewed.  The veteran complained of 
problems sleeping secondary to right shoulder pain.  In 
relevant part, there was no atrophy to the musculature when 
comparing the right shoulder to the left.  On active range of 
motion of the right shoulder, forward flexion was 0 to 95 
degrees with complaints of pain, but he was able to extend to 
130 degrees.  Abduction was 0 to 95 degrees with complaints 
of pains and problems lifting higher.  Adduction was 0 to 35 
degrees.  On passive range of motion, forward flexion was 0 
to 130 degrees; again pain was noted from 95 to 130 degrees.  
Abduction was 0 to 130 degrees with some slight impingement 
noted at the 95-degree mark with complaints of pain again 
from 95 to 135 degrees.  There was some fine crepitus noted 
throughout the whole range of motion.  Internal and external 
rotation was 0 to 90 degrees.  Palpation to the shoulder 
revealed tenderness to the posterior bursa and across the 
lateral aspect of the shoulder.  There was some fine 
crepitus.  On pulling the humerus directly downward, there 
was no laxity to the ligaments and no slippage.  There was no 
edema, instability, or weakness noted.  The radiologist 
reported moderate degenerative joint disease.  

In pertinent part, the report of an April 2003 VA peripheral 
nerves examination shows that the veteran medicated with 
Paxil, Oxycodone with Tylenol, Neurontin, Soma, Celebrex, 
OxyContin, and Glucotrol.  He complained of fatigue.  There 
was no upper extremity drift and his strength was 5/5 in his 
upper extremities.  He had mild carpal tunnel syndrome in his 
right upper extremity.  In pertinent part, the VA examiner 
opined that it was unlikely that the upper extremity mild 
carpal tunnel syndrome was caused by the diabetes mellitus.  

In brief, an April 2003 private record from Popular Bluff 
Neurology Center shows that there was evidence of mild carpal 
tunnel syndrome on the right.  The sensory studies of both 
upper and lower extremities were normal.  

In the July 2003 substantive appeal, the appellant advanced 
his contentions.  He asserted that a recent cortisone 
injection improved his mobility for the VA examination, and 
that the effect of the cortisone was temporary.  In 5 to 6 
weeks, the pain and stiffness would worsen and he would not 
be able to lift his shoulder half way.  He also asserted that 
his shoulder had dislocated at least 4 to 5 times since 
service and that he avoided certain movements that caused the 
shoulder to dislocate.  

In October 2004, the veteran through his representative 
requested a new examination.  

In relevant part, the report of the November 2004 VA joints 
examination shows that the examiner reviewed the C-file.  The 
veteran claimed chronic right shoulder pain in the seated 
position and in the lying position.  He was having difficulty 
sleeping.  Due to his back problems, he was unable to lie on 
his back.  His last dislocation was 4 years ago.  He was 
receiving Social Security Disability for a back disability.  
The veteran was last employed in May 2000 delivering 
packages.  

The veteran reported stiffness, fatigability, and a lack of 
endurance.  He complained of constant pain that had become 
more progressive, both a throbbing and a sharp type pain.  He 
reported that the pain was particularly worse when raising 
the arm above the 90-degree mark.  He noted the pain 
particularly when his grandchild ran toward him and he 
reached out to grab the child.  He felt a pull and jerk on 
the shoulder.  The veteran listed multiple medications (e.g., 
Percocet, carisoprodol, OxyContin, and Celebrex) and was 
unable to distinguish which medications he exactly took for 
his shoulder or back disabilities.  He reported that the 
injections to the shoulder gave good results for about one 
month up to 6 weeks, and the pain gradually returned.  He 
used no assistive devices.  

On examination, there was no atrophy of the right shoulder 
musculature.  There was a slight sloping to the right 
shoulder as compared to the left about one inch.  Forward 
flexion was 0 to 130 degrees with impingement and complaints 
of pain out of 0 to 180 degrees.  Abduction was 0 to 110 
degrees out of 0 to 180 degrees with complaints of pain and 
facial grimacing.  Internal and external rotation was 0 to 90 
degrees.  Passive range of motion was essentially same.  
Crepitus was noted throughout the entire range of motion.  
The veteran complained of pain interiorly to posterior and 
laterally to the area with any type of palpation.  The 
diagnosis was traumatic arthritis, right shoulder (major), 
with residuals.  The examiner noted in the record that the 
only increase in the range of motion was the complaints of 
pain and crepitus.  

III.  Analysis

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes, which provide a rating on the basis of loss of range 
of motion, must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  

The veteran's chronic, right shoulder dislocation with 
arthritis is currently rated 10 percent disabling under 
Diagnostic Code 5203, which pertains to impairment of the 
clavicle or scapula.  A 10 percent rating is warranted for 
malunion of the clavicle or scapula, or for nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the major clavicle or 
scapula with loose movement or for dislocation of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2004).  

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for infrequent episodes of dislocation at the scapulohumeral 
joint, and guarding of movement only at the shoulder (major) 
level.  A 30 percent rating is warranted for recurrent 
dislocation at the scapulohumeral joint (major) with 
frequent episodes and guarding of all arm movements.  
Malunion of the shoulder (major) with marked deformity 
warrants a 30 percent rating or with moderate deformity 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2004).

The veteran's disability may also be rated under Diagnostic 
Code 5201, which pertains to limitation of motion of the 
arm.  Limitation of motion of the arm (major) at shoulder 
level is assigned a 20 percent rating.  To warrant a 30 
percent rating, the limitation of motion of the major arm 
must be midway between side and shoulder level or favorable 
ankylosis of scapulohumeral articulation (abduction to 60 
degrees) can reach mouth and head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis (hypertrophic or osteoarthritis) under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010 (2004).  

At the outset, the Board finds that the appellant's right 
shoulder disability, currently rated as 10 percent disabling 
under Diagnostic Codes 5203 - 5010, more nearly approximates 
the schedular criteria for the next higher evaluation.  38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5203 - 5010 
(2004).  

For the period in question, the veteran's chronic right 
(major) shoulder disability has not been characterized by 
nonunion of the clavicle or scapula with loose movement or 
recent dislocations to warrant a 20 percent rating under 
Diagnostic Code 5203.  Even though the appellant's right 
shoulder (major) disability is manifested by infrequent 
episodes of dislocations at the scapulohumeral joint, with 
the last episode occurring more than 4 years ago, and with 
guarding movements only at the shoulder level, he does not 
warrant a 20 percent rating under Diagnostic Code 5202.  

The Board must next consider the chronic right shoulder 
disability under Diagnostic Code 5201 for limitation of the 
arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203.  
Private treatment records in August 2001 show the veteran 
had limitation of motion and lacked endurance.  The veteran 
was able to move his shoulder more than 90 degrees of 
flexion and abduction, when raising his right arm half way 
above his head in August 2001, June 2002, and again in 
November 2004, albeit with pain and discomfort.  The Board 
acknowledges that during this rating period the appellant 
was prescribed narcotics, other pain medications, and NSAIDs 
for a non service-connected back disability.  However, in 
November 2004, the appellant was unable to tell the examiner 
which medications he took for the shoulder disability.  

In brief, the appellant has demonstrated limitation of 
motion on private and VA examinations.  In August 2001, the 
examination of the right shoulder revealed a great range of 
motion laterally, but with significant limitation when 
trying to raise the arm overhead.  He could not pass over 
180 degrees.  

On VA examination in June 2002, forward flexion was 0 to 95 
degrees with complaints of pain, but he was able to extend 
to 130 degrees.  Abduction was 0 to 95 degrees with 
complaints of pain and problems lifting higher.  Adduction 
was 0 to 35 degrees.  On passive range of motion, abduction 
was 0 to 130 degrees with some slight impingement noted at 
the 95-degree mark and complaints of pain from 95 to 135 
degrees.  In July 2003, the appellant alleged receiving a 
cortisone injection at some time before the June 2002 
examination, which temporarily improved his mobility.

On VA examination in November 2004, forward flexion was 0 to 
130 degrees with impingement and complaints of pain out of 0 
to 180 degrees.  Abduction was 0 to 110 degrees out of 0 to 
180 degrees with complaints of pain and facial grimacing.  
Crepitus was noted throughout the entire range of motion.  
He complained of pain with any type of palpation interiorly 
to posterior and laterally to the shoulder area.  He used no 
assistive devices.  The VA examiner in November 2004 noted 
that the only difference in the examination was that the 
appellant's complaints of right shoulder pain and crepitus 
had increased.  The Board acknowledges that this examiner 
had also evaluated the appellant in June 2002.  The examiner 
reported that the x-ray of the right shoulder showed 
moderate degenerative joint disease. 

On examination in November 2004, the appellant reported 
receiving steroid injections every 3 months.  The Board 
notes that the appellant received steroid injections to 
improve the mobility of the right upper extremity on at 
least 6 occasions as evidenced by the C-file, in August 
2001, November 2001, February and December 2002, and on two 
other occasions.  A review of the private treatment records 
show that the appellant received significant pain relief and 
improved right shoulder mobility following steroid 
injections to the right shoulder joint as shown in September 
2001 following the August 2001 injection.  The appellant 
asserted the same in July 2003 as it relates to the June 
2002 VA examination.  Considering the examination findings 
in August 2001, June 2002, and November 2004, the Board is 
of the opinion that the anti-inflammatory and restorative 
value of the steroid injections to the appellant's right 
shoulder function are probative when combined with the VA 
examiner's November 2004 comment regarding his increased 
pain and crepitus.  Thus, the Board concludes that the fact 
the joint is injected with steroids is significant in 
evaluating the appellant's functional loss due to pain, 
fatigability, and weakened movements.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, based on the foregoing clinical findings, and with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, 
the Board concludes that the level of functional impairment 
associated with veteran's right shoulder dislocation with 
traumatic arthritis, is not consistent with limitation of 
motion at the shoulder level.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7; see Fenderson v. West, 12 Vet. App. 119 (1999).  
Hence, a 20 percent rating is not warranted under Diagnostic 
Codes 5201-5010 during the rating period.  Even considering 
the steroid injections, the NSAIDs and other pain 
medications, interrupted sleep, the carpal tunnel syndrome, 
the limitation of motion, and his complaints of pain to 
include on use, the demonstrated functional impairment does 
not approximate the criteria for a higher rating.  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b)(1) have been considered.  However, in this 
case, the evidence does not show that the veteran's right 
shoulder disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment has not been 
demonstrated.  Therefore, consideration of an extraschedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected right (major) shoulder dislocation with 
traumatic arthritis is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


